144 S.E.2d 622 (1965)
265 N.C. 561
STATE
v.
George DIXON.
No. 247.
Supreme Court of North Carolina.
November 3, 1965.
Atty. Gen. T. W. Bruton, Deputy Atty. Gen., Harry W. McGalliard, for the State.
Thomas G. Dill and Roy C. Boddie, Rocky Mount, for defendant.
PER CURIAM.
It having been suggested that the defendant has died since appeal herein was docketed and argued in this Court, the action *623 stands abated and the appeal must be dismissed. It is so ordered. In re LeFevre, 243 N.C. 714, 91 S.E.2d 926; 24A C.J.S. Criminal Law § 1825(3), page 483.
Action abated; appeal dismissed.